Case: 13-20306      Document: 00512484092         Page: 1    Date Filed: 12/30/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-20306                          December 30, 2013
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
BRENT VONCEY FIELDS,

                                                 Plaintiff - Appellant

v.

TOMMY GAGE, Sheriff, in and for Montgomery County Texas; MAGGI
CARMICHAEL, Open Record Division Management for Montgomery County
Sheriff’s Office,

                                                 Defendants - Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:13-CV-1066


Before KING, BARKSDALE, and HIGGINSON, Circuit Judges.
PER CURIAM: *
           Brent Voncey Fields, Texas prisoner # 1494161, proceeding pro se and
in forma pauperis, challenges the dismissal of his action pursuant to 42 U.S.C.
§ 1983. Fields contends he is entitled to copies of records regarding the dates
and times his attorney visited him when he was in the Montgomery County
Jail. He also claims Texas Government Code § 552.028, which allows Texas


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20306     Document: 00512484092    Page: 2   Date Filed: 12/30/2013


                                 No. 13-20306

agencies to refuse prisoners’ requests for records, violates his right to due
process.
       The dismissal of the complaint is reviewed de novo. Anderson v. Jackson,
556 F.3d 351, 355 (5th Cir. 2009). Fields has no federally-protected right to
receive copies of state records. Colbert v. Beto, 439 F.2d 1130, 1131 (5th Cir.
1971); see, e.g., Moreno v. Curry, No. 06-11277, 2007 WL 4467580, at *2 (5th
Cir. 20 Dec. 2007) (per curiam) (unpublished) (quoting Colbert and reaching
same result in appeal from denial of request under Texas Government
Code       § 552.028). Accordingly, his claim that Texas Government Code §
552.028 is unconstitutional is without merit.
       AFFIRMED.




                                       2